        Case 1:18-cv-02921-JMF Document 686 Filed 02/03/20 Page 1 of 2
                                             U.S. Department of Justice

                                             Civil Division
                                             Federal Programs Branch
                                             P.O. Box 883
                                             Washington, D.C. 20044


James J. Gilligan                                             Telephone: (202) 514-3358
Special Litigation Counsel                                    E-mail: james.gilligan@usdoj.gov


                                             February 3, 2020


FILED BY ECF

Hon. Jesse M. Furman
United States District Judge
United States District Court for the
  Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

         Re:     State of New York v. U.S. Dep’t of Commerce, No. 18-cv-2921 (JMF)

Dear Judge Furman:

        Defendants respectfully submit this letter in accordance with the Court’s
instruction in its January 2, 2020, Memo Endorsement, ECF No. 682, directing the parties
to meet and confer after each round of document production and advise the Court if they
believe that the production schedule set out by the Court should be modified in any way.
Defendants have completed the productions ordered for January 10 and January 24, 2020.
There are approximately 940 potentially responsive documents remaining. The parties
have met and conferred and have agreed that the remaining productions should be
modified to permit Defendants to review and produce emails at the same time as their
attachments. Based on the experience with the first two productions, Defendants believe
this procedure will be more efficient and will not change the final production date. The
modified schedule would be as follows:

    •    No later than February 7, 2020, Defendants shall review approximately 450
         documents (including both emails and their attachments) and produce the
         responsive, nonprivileged material.

    •    No later than February 21, 2020, Defendants shall review all remaining
         documents and produce the responsive, nonprivileged material.
     Case 1:18-cv-02921-JMF Document 686 Filed 02/03/20 Page 2 of 2
Hon. Jesse M. Furman
February 3, 2020
Page 2

                                            Respectfully submitted,

                                            JOSEPH H. HUNT
                                            Assistant Attorney General

                                             /s/ James J. Gilligan
                                            JAMES J. GILLIGAN
                                            Special Litigation Counsel
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch
                                            P.O. Box 883
                                            Washington, D.C. 20044
                                            Telephone: (202) 514-3358
                                            E-mail:      james.gilligan@usdoj.gov

                                            Counsel for Defendants

cc: All counsel of record (via ECF)




        SO ORDERED.




                                      February 3, 2020
